10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Claudia M. Sobarzo

John Keck, Wife and Husband
4931 E. Andora Drive
Scottsdale, Arizona 85254
Telephone (602) 774-6082

Plaintiffs in pro per

Document Prepared by:
Steven P. Wyner
AZCLDP #81775

 

mone FECEIVED ____ COPY

NOV 2 1 2019

 

 

CLERK U 8 DISTRICT COURT
ay OTR BF ANZ
a DEPUTY

 

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

CLAUDIA M. SOBARZO and JOHN
KECK, Wife and Husband,

Plaintiffs,

Vv.

WAL-MART INC., a Delaware
corporation,

Defendant.

 

 

 

 

Cy-19-5662-PHX-SPL

CIVIL RIGHTS COMPLAINT WITH
REQUEST FOR TRIAL BY JURY

Plaintiffs Claudia Sobarzo and John Keck are wife and husband, complain against

Defendants and request trial by jury as follows:

I. INTRODUCTION

Wal-Mart Inc., a Delaware corporation, (“Wal-Mart”) is the largest retailer in the

world and the largest private employer in the United States. It is the industry leader not

only in size, but also in its failure to advance its female employees.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Wal-Mart Employee Demographics

1. There are two workforces at Wal-Mart. By far the largest workforce is
female, which comprises over 72% of the hourly sales employees, yet only one-third of
management positions. This workforce is predominantly assigned to the lowest paying

positions with the least chance of advancement.

2. The other workforce is male. This workforce is the reverse image of the
female workforce - it comprises less than 28% of the hourly sales workers, yet holds two-
thirds of all store management positions and over 90% of the top Store Manager positions.
This disparate distribution of the genders is the result of purposeful discrimination and of
practices that serve no reasonable business purpose yet have a disproportionate impact on

women.

B. Wal-Mart Hourly Workers / Management

3. Hourly workers are the first and the lowest segment in the Walmart job
hierarchy tree even though some of these hourly workers may be considered managers
although they do not manage or supervise other employees. This segment is mainly

comprised of entry level positions included but not necessarily limited to:

e The cashier- the individual is supposed to man the cash counter and fulfill
billing related responsibilities.

e The sales associate- the individual is required to assist the customer in-store.

« HD/HMon

e Customer Support Manager- the individual is needed to cater to all customer
support related issues that may arise.

e Department Manager- the individual is responsible for the management of a
particular department.

 
10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

e Support Manager — the individual is responsible for specialty departments in
some locations.

C. Wal-Mart’s In- Store Managers

4, Wal-Mart’s In-store managers are the next segment of the Walmart job
hierarchical structure and is located in the middle tier of the Walmart Business hierarchy
structure and generally manage or supervise employees. The positions included in the
segment are comprised of individuals who have a greater responsibility as manager and
hence require a set of interpersonal skills to fulfill their job responsibilities. The positions
in the segment are listed here-

e The assistant manager- this position is inferior to the co-manager and manager

positions and is instilled to provide basic assistance to the manager and co-
manager positions.

e The co- manager- this position, though not inferior, is a counterpart to the
manager position.
e Manager- the individual is required to carry on the highest level of in-store

management duties.

D. Wal-Mart’s Employee Open Door Policy

5. Wal-Mart promotes a so called Open Door Policy which according to its
website at https://(www.walmartethics.com/content/walmartethics/en_us.html is part of
its efforts to build a culture of trust by learning to speak up when something’s not right
(without fear of retaliation) so that Wal-Mart can address the problem. Wal-Mart claims
this Open Door Communications process is the most direct way to voice any concern to
a manager, and encourages employees who believe their immediate manager is involved

in the problem, to discuss the issue with the next level of management who is not

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

involved, or they can also use the Open Door Helpline for that purpose, they can also use
the Internet, email, phone or regular mail to bring a grievence to the attention of
management.
Il. NATURE OF ACTION

6. Plaintiffs bring this action for discrimination in employment and retaliation
for opposing that discrimination pursuant to Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§ 2000e et seg. (“Title VII’), as amended and against her former employer
Wal-Mart Stores Inc, Inc. (“Defendants” or ““Wal-Mart”).

I. JURISDICTION AND VENUE

7. This Court has original federal question jurisdiction under 28 U.S.C. §
1331.and 28 U.S.C. § 1343(a) for the claims brought under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. §§ 2000e et seq.

8. Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), as
the acts and transactions giving rise to Plaintiffs’ action occurred in this district,
Plaintiffs reside in this district, and Defendants transact business in this district.

IV. PARTIES

9. Plaintiff Claudia M. Sobarzo is an adult Hispanic female residing in the
State of Arizona, County of Maricopa, City of Scottsdale, and at all relevant times
complained of herein was an employee of Wal-Mart.

10. Plaintiff John Keck is an adult male is co-Plaintiff in this action by virtue of
his being married to Plaintiff Claudia Sobarzo at all relevant times complained of herein

and has thereby suffered damages as well.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11. Ms. Sobarzo was first employed by Wal-Mart in Arizona on or about April
15, 2002, as an hourly employee where she worked at one of its stores in Phoenix located
at Tatum and Bell Road, as a parking lot shopping cart pusher. She later served in a variety
of hourly positions until her eventual promotion as assistant manager in 2015, and her
subsequent termination and separation from Wal-Mart on October 9, 2018.

12. Defendant Wal-Mart Stores, Inc., is a publicly traded Delaware corporation
authorized to conduct its business in this jurisdiction, with its principal place of business
in Bentonville, Arkansas

V. FACTUAL ALLEGATIONS
A. After Thirteen Years at Wal-Mart, Where She Began Work as an
Hourly employee in 2002, Ms. Sobarzo was promoted to Assistant
Store Manager of a Store That Generated Millions in Annual Revenue
for the Company

13. Plaintiff Claudia M. Sobarzo began working for Defendants in the lowly
hourly position of parking shopping cart pusher on or about April 15, 2002.

14. | By 2007 she had worked in various other positions that included overnight
stocking of inventory, deli sandwich preparation and a host of other low-level positions.

15. During this period, she was paid on an hourly basis and subject to earning
overtime pay for what many times amounted to working sixteen-hour shifts.

16. By 2013 she had happily and successfully worked at several Wal-Mart
store in various non-management positions in the greater Phoenix area without incident

or complaints from management, when Defendant promoted Ms. Sobarzo to the position

of Assistant Store Manager at their store No. 4232 located in Phoenix, Arizona.

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17. Although at first she was reluctant to accept this position whereas it was a
salaried position without overtime benefits (actually representing a reduction in pay) she
nevertheless saw it as tremendous opportunity to excel in her career at Wal-Mart and was
confident that her many years of hard work at Wal-Mart had finally paid off.

18. Little did she know the achievement of her hopes and dreams would soon
turn into a prolonged nightmare that would ultimately result in her wrongful termination.

19. As Assistant Store Manager, Ms. Sobarzo was not responsible for
managing or supervising employees but was actually involved in doing much of the
menial work she had always done, and had come to discover that in large part the title of
assistant manager was actually a misnomer.

20. Ms. Sobarzo soon realized that Wal-Mart was essentially using her for the
same work as always but had now figured a way to get the same work out of her while
avoiding paying her overtime under color of her now being a salaried assistant manager.

B. Wal-Mart Management Fostered a Hostile Workplace Environment

Consisting of Verbal Abuse, Threats, Humiliation, Intimidation, and
Interference Against Ms. Sobarzo That Prevented or Sabotaged Her
Efforts to Effectively Get Her Work Done

21. Plaintiffs repeat and re-allege each and every factual allegation contained
above.

22. Despite her strong performance and excellent reputation at Wal-Mart for
some 13 years she was employed there that ultimately led to her being promoted into the

lower rungs of management Ms. Sobarzo for reasons unknown to her to this day was

thrust into a hostile workplace environment where she immediately experienced a pattern

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

of bullying by both men and woman supervisors characterized by verbal abuse, threats,
humiliation, intimidation, and interference to the extent her efforts to effectively get her
work done each day were prevented or sabotaged by her immediate supervisors.

The Paperwork Incident

23. The Wal-Mart store in which her entry into management, the began No.
4232 comprised of upper department managers who were charged with supervision over
Ms. Sobarzo and Ms. Sobarzo was responsible for stocking the toy and electronics
department.

24. From the outset Ms. Sobarzo was met with embarrassment and derision by
them notwithstanding having worked for Wal-Mart for so many years without incident.

a. One week into commencing her new assistant manager position she was
unexpectedly accused of falsifying paperwork when one of her managers, a Ms. Offa
handed her a form and asked her to complete it before 5 p.m.

b. When Ms. Sobarzo asked her for instructions on how to complete the form
she’d never seen before Heather (the store manager) agreed to do so later but then was
called away on an emergency calling for her to leave work early.

c. When Ms. Sobarzo asked another manager named Heather to help her
Heather informed her the papers were “B.S,” and instructed Ms. Sobarzo to simply
answer yes to all the questions contained in the paperwork, insert a check mark indicating
audit is complete and that no further action would be need to be taken.

25. Asa result of the aforementioned incident Ms. Sobarzo was left with the

distinct impression that what she had been instructed to do by Heather was not only

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

wrong, but intentionally wrong, and asked for Heather to walk her through completing
the paperwork since she did not fully understand the underlying principles of the
paperwork which dealt with such unfamiliar things as where cash office books were kept
and did not fully understand any other of the questions in the paperwork, to wit, Heather
replied, “. . . this is how we all do it, Vanessa (the assistant store manager) never checks
them, so don’t worry,” or words to that effect.

26. Ms. Sobarzo then asked at least two more associates and got essentially the
same apparently intentional false answers from them.

27. After Ms. Sobarzo turned in the paperwork to Ms. Offa, she was called into
Vanessa’s office at which time Vanessa questioned her about the front-end audit which
was what the subject paperwork actually dealt with.

28. | When Ms. Sobarzo indicated that she did not know how to complete the
paperwork and had been assisted by other assistant managers who told her the audit was
B.S. and that this is how we all complete the forms.

29. Vanessa then treated Ms. Sobarzo as if she had falsified cash office records
and informed her that that could lead to termination.

30. Vanessa then asked another manager named Yvette (a so called co-
manager) to fax the paperwork to a Laura Campos, and informed Ms. Sobarzo that the
other managers, presumably Heather and the other two associates, told her that she did
have to do them that it (the paperwork) was a joke and she was just going write anything,
to wit, Ms. Sobarzo was dumfounded and sensed she was being set up for failure and

abuse for reasons unknown to her at the time or to this day.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31. Following this incident, Ms. Sobarzo was told by Vanessa to go home and
wait for Laura Campos to contact her regarding the consequences of her alleged actions,
thereby embarrassing her and leaving her in a quandary with respect to her future at Wal- —
Mart.

32. Laura Campos did contact Ms. Sobarzo a few days later and explained how
serious the aforementioned incident was, resulting in a verbal warning and (confusingly)
admonishing her to not trust anyone in that store.

33. | Ms. Sobarzo then returned to work the next day hurt and embarrassed and
felt at a professional disadvantage when she walked in the office where all the managers
had gathered.

34. Nevertheless, she completed her assigned tasks as set forth in writing
including but not limited to mopping the so-called grocery alley (or aisle), cleaning all
freezer and dairy doors, and dusting off the freezer sidekicks or endcaps.

35. Thereafter Vanessa called her into her office whereat she was lectured by
Vanessa and falsely accused of not completing her assigned tasks.

36. After six (6) months of working 16-hour shifts and minimal days off Ms.
Sobarzo had finally managed to earn Vanessa’s trust and respect or so she thought.

37. One morning Vanessa called Ms. Sobarzo into her office and asked why

she had not transferred to another store, to wit, Ms. Sobarzo asked what she had to do to

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

satisfy Vanessa and be a part of the team, and was simply told that what would make the
team happy is if Ms. Sobarzo would transfer to another store.’

38. Shortly thereafter, for reasons not known to Ms. Sobarzo, Vanessa began
to accept her (or so she thought again) and made her a part of the team, and she
experienced no further problems for the next several months.

39, Also, most of the original management team had left as well and Ms.

Sobarzo was instrumental in assisting all new managers to acclimate.

The (alleged) Stolen Shoe Incident

40. On or about October 4, 2016, after a long shift Ms. Sobarzo was asked by
Vanessa and c co-manager named Maria to clean the deli in anticipation of an inspection
visit by upper management the following day. Her duties for included washed down walls
and floors of the walk-in cooler and wherever else cleaning was necessary.

Al. Upon nearly completing her assigned cleaning tasks the heavily
concentrated blend had splashed onto her shoes, pants, hands, and arms. While the
bleached did wash off her hands and arms it would not wash off her shoes.

42. By now the bleach was burning her skin and feet. As she walked toward
the backroom of the store, she noticed a pair of shoes that were similar to the ones she
was wearing that had been destroyed by the bleach selling for $10.00.

43, She then took them off the shelf and explained to supervisors Tyrone,
Maria, David and Nina that feet were burning really bad and that she has use the (new)

shoes as she could no longer stand the pain caused by the bleach.

 

1 Wal-Mart employee transfers between stores in such instances are not
necessarily handled internally. The employee is expected to in effect apply
for a job at another store. If the employee is unable to find a position at
another store, she is subject to termination from Wal-Mart.

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

44. They all laughed at her but at least David told her to scan the shoes out in

order to account for them, but no scanner was readily available. Accordingly, Ms.

|| Sobarzo place a price tag representing the shoes in the store claims container next to the

claims cage so the cost of the shoes could then be charged to her later, which she did.
45. She removed the price tag and put on the (new) shoes but by now her feet
had begun to blister so she permission to go home which was granted by David.
46, After being off for the next couple of days to recover and upon returning
to work she returned the (new) shoes to customer service and was assured they would be

properly processed back into inventory.
47, Notwithstanding having returned to the shows, on October 8, 2016, Ms.

Sobarzo was falsely accused by Laura Campos of wearing the shoes at a meeting the
previous day even they had been returned to inventory.

48, When she offered to show Laura and Jason the shoes were Skechers brand
not Daskin, the Wal-Mart brand, and further explained she had two pairs of Skechers and
had thrown bleached Skechers away and had returned the Daskins to the store, they
showed no interest and otherwise ignored her.

C. Wal-Mart Fostered Gender and Race Based Discrimination Against
Ms. Sobarzo by the Male and Female Managers She was Supervised
By
49. Plaintiffs repeat and re-allege each and every factual allegation contained
above.
The (alleged) Stolen Inventory Incident

50. Following the departure of the original management team as set forth above

the replacement management team consisted primarily of males, one of whom was Jason.

il

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

51. One day Jason had suddenly and unexpectedly falsely accused Ms. Sobarzo

of stealing from inventory without having ever presented her with any evidence

|| whatsoever in support of his claim other than the rest of the management team had

claimed to have witnessed her stealing thousands of dollars in merchandise.

52. After taking some three (3) months to clear herself she was finally offered
a demotion to another Wal-Mart Store located at 83 Avenue and Union Hills in
Glendale, Arizona.

53. There, she was immediately met with an all eyes on her approach by store
management. And it wasn’t long before rumors started spreading that she steals and puts
the blame on others.

54. Accordingly, on the basis of such rumors, Ms. Sobarzo was placed under
heavy supervision when working with high priced merchandise.

55. | She was also told she was prohibited from unloading trucks as thousands
of dollars of merchandise had been missing, somehow implying she was complicit in the
missing merchandise but not providing proof thereof or making formal charges with law
enforcement.

56. | She was then moved to apparel to stock markdown merchandise and fix
merchandise bins. These tasks were unusually hard work requiring assistance, however
her requests for help were summarily declined by management.

57. Since she was afraid of further hostility and the possibility of losing her
job, she continued doing these demeaning tasks without assistance and to her physical

and emotional detriment.

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

58. Later, she walked in on a conversation where a co-manager was making
fun of her and calling her a thief, calling her fat, and mimicking her as follows: /’m
Claudia and I can’t stop eating so I eat non-stop and don’t pay that’s why I was fired
from the other store.

59. Gail and another co-manager Selena were also mimicking mocking her
walk as she had been suffering from stage 3 gout and walked with aI limp from the pain
it caused.

60. Supervisors Megan and Chris lecture Ms. Sobarzo about co-manager Gail
stating that she was the so-called Queen there, and what she said goes and that she did
not want Ms. Sobarzo to work there.

The False Background Check Incident

61. OnFebruary 1, 2016, Ms. Sobarzo was summoned to manager Terry Doe’s
office in connection with questions about her employment application that dated back
2002.

62. There had been store managers meeting based on management having
received an email from Wal-Mart’s corporate office instructing them to fire Ms. Sobarzo
for allegedly falsifying her employment records in 2002.

63. Specifically, Terry informed her that she had lied on her employment
application. She explained to Terry that she had that had informed her hiring manager,
Ruth at store #1598 that I had a charge against her from 1994 while in high school and

under Arizona Child Protective Services protection.

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

64. The case involved her having received an extra Child Protective Services
check and inadvertently not reporting it.

65. A week later, she was informed by Ruth she was hired and asked to attend
orientation the next day, April, 15" 2002. I was so happy and excited.

66. Wal-Mart ran several more routine background checks through the years
and each time she passed them without question.

67. Notwithstanding the foregoing, Terry was now claiming irregularities in
her background that warranted her employment with Wal-Mart being terminated, even
though when she checked with the company who performed background checks for Wal-
Mart she was assured there were no such irregularities and that she had been cleared in
her last background check.

68. It became clear to Ms. Sobarzo that Terry had concocted a false reason to
terminate her.

Terminations and Subsequent Rehiring

69. Following her termination Ms. Sobarzo through Wal-Mart’s Open-door
policy contacted corporate headquarters and managed to secure her rehire.

70. Thereafter Ms. Sobarzo worked at other Wal-Mart stores around Phoenix
and each time experienced gender and race-based discrimination against her by the male
and female managers she was supervised by until she was terminated for good on October
9, 2018.

D. Wal-Mart’s Filing of False Police Reports Against Plaintiffs For
Shoplifting;

14

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

 

71. Plaintiffs repeat and re-allege each and every factual allegation contained
above.

72. Following Ms. Sobarzo’s final termination on she occasionally was a
customer of the Wal-Mart she had been terminated from.

73. On one such occasion Plaintiffs while shopping with their child were
accused of fraud and fraudulent when they were actually attempting to return items they

had purchased.

74. On another occasions Plaintiffs while shopping with their child were
accused of shoplifting items they had already paid for.
75. Onboth of the aforementioned occasions Wal-Mart failed to show Phoenix
Police exculpatory video evidence that would have disproven their accusations. Phoenix
in turn submitted the cases to the Maricopa County Attorney under Maricopa County
Superior Court case No. S-0700-CR-1998008839 and to the Phoenix Prosecutor under
Phoenix Municipal Court case No. M-0741-5436665. Both of these cases were
subsequent dismissed.
76. A third such case remains pending before the Court and it is anticipated
will be dismissed.
E. Wal-Mart’s Senseless Series of Retaliatory Conduct and False Charges
Against Ms. Sobarzo After Her Loyally Serving Over Fifteen Years
Has Caused Her to Suffer Significant and Irreparable Damages

77. Plaintiffs repeat and re-allege each and every factual allegation contained

above.

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

78. For the reasons set forth hereinabove, Plaintiffs have unfairly and unjustly

suffered significant financial damages and damages to their reputations not the least of

which is having to fight false criminal charges in Court, all in an amount to be proven at

the trial of this matter.

79, The aforementioned pattern of bullying, wrongful terminations, and
retaliation against Ms. Sobarzo represents not a simple case of teasing or off hand
comments made to and about her by fellow management or supervisors, but the egregious
conduct of these employees constitutes violations of federal or state laws prohibiting
discrimination and illegal harassment in the workplace that protect employees from
harassment based on protected characteristics, such as race, color, national origin,
religion, sex, age, or disability, and thus creating a hostile work environment, as their
conduct was:

a. So objectively offensive as to alter the conditions of Ms. Sobarzo’s
individual employment at Wal-Mart, whereas the harassment against
her culminated in a tangible employment action against her and/or was
sufficiently severe or pervasive. See Oncale v. Sundowner Offshore
Services, 523 U.S. 75 (1998); and,

b. Was severe enough to create a work environment that a reasonable
person would consider intimidating, hostile, or abusive. See A.R.S. 4/-

1463.

16

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

COUNT I
(Sex Discrimination under Title VII and the PHRA)

80. Plaintiffs repeat and re-allege each and every factual allegation contained
above.

81. Through the above-described conduct, Defendants intentionally violated
Ms. Sobarzo’s right to be free from sexual discrimination in employment under Title VIL.

82. Ms. Sobarzo filed timely charges of sex discrimination and retaliation with
the EEOC and has received notification of her right to sue from the EEOC, and she has
therefore exhausted all administrative remedies under Title VII.

WHEREFORE, Ms. Sobarzo seeks the following relief:

1. A declaratory judgment that the practices complained of herein are
unlawful under Title VII;

2. Back pay, front pay and other damages in the form of lost wages, lost or
reduced benefits, and prejudgment interest to the fullest extent permitted under the law;

3. Compensatory, liquidated and punitive damages to the fullest extent
permitted under the law;

4. Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted
under the law; and

5, Such other and further relief as this Court deems just and proper.

COUNT II
(Retaliation under Title VID)

83. Plaintiffs repeat and re-allege each and every factual allegation contained

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

above.

84. As described, Ms. Sobarzo engaged in the protected activities of opposing
Defendants’ discriminatory acts made unlawful by Title VII by reporting managers of
Wal-Mart’s discriminatory and retaliatory conduct to her supervisors and through
Defendant’s Open-Door Policy program. Defendants made Ms. Sobarzo performance of
her job intolerable and impossible by subjecting her to an endless series of retaliatory
investigations, manufactured complaints of her discriminatory superiors.

85. Defendants took the above-described adverse actions against her by
subjecting her to retaliation resulting in her wrongful termination multiple times in
violation of her rights under Title VII.

86. Plaintiffs have exhausted all prerequisite administrative remedies.

WHEREFORE, Plaintiff seeks the following relief:

1. A declaratory judgment that the practices complained of herein are
unlawful under Title VII and the PHRA;

2. Back pay, front pay and other damages in the form of lost wages, lost or
reduced benefits, and prejudgment interest to the fullest extent permitted under the law;

3. Compensatory, liquidated and punitive damages to the fullest extent
permitted under the law;

4, Litigation costs, expenses, and attorneys’ fees to the fullest extent permitted
under the law; and

5. Such other and further relief as this Court deems just and proper.

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

JURY TRIAL DEMANDED
Plaintiff demands a jury trial as to all claims so triable.
pol
RESPECTFULLY SUBMITTED this?/_ day of November, 2019.

CLAUDIA M. SOBARZO JOHN KECK

   

 

   

 

LP ay

Claudia M. Sobarzo 6
Plaintiff in Pro Per Plaintiff in Pro Per

VERIFICATION

STATE OF ARIZONA _)
County of Maricopa ) ss.

Claudia M. Sobarzo, being first duly sworn, upon his oath, deposes and states:
That she is one of the Plaintiffs in the foregoing Complaint; that she has read the
foregoing Complaint, and knows the contents thereof and the matters and things stated

therein are true to his own knowledge, except as to those matters stated therein upon

information and belief, and as to those matters shé Believes them to be true.

Claudia M. Sobarzo

 

a
SUBSCRIBED AND SWORN to before me this>7/ day of November, 2019,

by Claudia M. Sobarzo.
tty

Notary Public Yo

 

       
 

STEVEN P WYNER

Notary Public, State of Arizon
Maricopa County
My Commission Expires
February 18, 2022

MY COMMISSION EXPIRES: S/ Y/.263:3-

Syetig,
Sin
y

 

 

19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

STATE OF ARIZONA _)
County of Maricopa ) ss.

John Keck, being first duly sworn, upon his oath, deposes and states:

That he is one of the Plaintiffs in the foregoing Complaint; that he has read the
foregoing Complaint, and knows the contents thereof and the matters and things stated
therein are true to her own knowledge, except as to those matters stated therein upon

information and belief, and as to those matters he believes them to be true.

ep
<7

SUBSCRIBED AND SWORN to before me thiso/, day of November, 2019,

by John Keck.
" <p Pld

Notary Public

 

MY COMMISSION EXPIRES: 3/5] ace

 

STEVEN P WYNER

SZ Notary Public, State of Arizona
Maricopa County
My Commission Expires
February 18. 2022

 
 

 

 

 

20

 
